DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment	
	The amendment filed 06/07/2022 has been entered. Claims 1 and 11 have been amended. Claims 1-11 remain pending in this application. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 11 is objected to because of the following informalities:  
Claim 11, ln. 2-3 should read ---[[wherein]] the monitor device [[is a monitor device comprising]] comprising:---
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Seres et al. (Pub. No.: US 2019/0133810 A1).
	Regarding claim 1, Seres discloses (fig. 1B, 3-4, 16, 17) a monitor device (hub 122 and user device 130) for an ostomy system (ostomy monitoring environment 100) comprising an ostomy appliance (ostomy device 102) with a base plate (ostomy wafer 104) having a first adhesive layer (adhesive layer 406) with a proximal side (peristomal skin contact side 408) configured for attachment of the base plate to the skin surface of a user (¶ 0254, ln. 1-3), the first adhesive layer having a stomal opening (hole 210) with a center point (see fig. 4), the monitor device comprising:
	A processor (¶ 0229, ln. 4-7);
	A memory (¶ 0229, ln. 4-7);
	A first interface (hub 122) connected to the processor and the memory (¶ 0229, ln. 4-7), the first interface configured for obtaining data from the base plate coupled to the first interface (¶ 0229, ln. 1-4), the data comprising primary leakage data from a primary electrode set (ring 304) of the base plate (data collected from sensors is transmitted to the first interface ¶ 0229, ln. 1-4 which thus includes primary leakage data) and secondary leakage data from a secondary electrode set (ring 306) of the base plate (data collected from sensors is transmitted to the first interface ¶ 0229, ln. 1-4 which thus includes secondary leakage data) (¶ 0251, ln. 1-11, increase in temperature detected by thermistors can correspond with effluent leaking ¶ 0170 and thus provide primary and secondary leakage data); and
	a secondary interface (user device 130) connected to the processor (¶ 0230, ln. 1-3), wherein the processor is configured to:
	obtain primary leakage parameter data based on the primary leakage data (outputs from the sensors i.e., primary leakage data, can be processed into primary leakage parameter data via the processor ¶ 0220, ln. 13-18, ¶ 0361, ln. 3-6, ¶ 0370, ln. 1-4);
	obtain secondary leakage parameter data based on the secondary leakage data (outputs from the sensors i.e., secondary leakage data can be processed into secondary leakage parameter data via the processor ¶ 0220, ln. 13-18, ¶ 0361, ln. 3-6, ¶ 0370, ln. 1-4);
	detect presence of fluid on the proximal side of the first adhesive layer in a primary sensing zone (zone where ring 304 is disposed) based on the primary leakage parameter data (primary leakage data is output to processor and primary leakage parameter data is obtained, processor analyzes primary leakage parameter data to determine leak detection ¶ 0361, ln. 1-13), the primary sensing zone arranged in a primary angle space from the center point of the adhesive layer (see fig. 3);
	detect presence of fluid on the proximal side of the first adhesive layer in a secondary sensing zone (zone where ring 306 is disposed) based on the secondary leakage parameter data (secondary leakage data is output to processor and secondary leakage parameter data is obtained, processor analyzes secondary leakage parameter data to determine leak detection ¶ 0361, ln. 1-13), the secondary sensing zone being separate from the primary sensing zone and arranged in a secondary angle space from the center point of the first adhesive layer (see fig. 3);
	in accordance with a detection of presence of fluid in the primary sensing zone, transmit a primary leakage monitor signal comprising monitor data indicative of presence of fluid in the primary sensing zone (¶ 0251, ln. 8-12, ¶ 0324) via the second interface (¶ 0323, ln. 3-5); and
	in accordance with a detection of fluid in the secondary sensing zone, transmit a secondary leakage monitor signal comprising monitor data indicative of presence of fluid in the secondary sensing zone (¶ 0251, ln. 8-12) via the second interface (¶ 323, ln. 3-5).  
	Seres fails to disclose in the embodiment described above that the primary leakage data is indicative of resistance between a first electrode pair of the primary electrode set; and the second leakage data is indicative of resistance between a second electrode pair of the secondary electrode set. 
However, Seres discloses (fig. 2) an embodiment comprising an electrode pair (sensor 204 disposed on the neck 214 and a sensor 202) (¶ 0243, ln. 1-8) wherein a comparison of the temperature between one of the electrodes of the pair and the other electrode of the pair is indicative of a leak (¶ 0243, ln. 11-13). Seres further discloses that the sensors may sense resistance (sensors may be thermistors ¶ 0214, ln. 1-5). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first embodiment of Seres with the second embodiment of Seres such that the primary leakage data is indicative of resistance between a first electrode pair of the primary electrode set; and the second leakage data is indicative of resistance between a second electrode pair of the secondary electrode set as such data can determine the presence of leakage (¶ 0243, ln. 1-13).
	Regarding claim 2, Seres discloses (fig. 3, 16) wherein the data comprises tertiary leakage data from a tertiary electrode set (see ring 308) of the base plate (data collected from sensors is transmitted to the first interface ¶ 0229, ln. 1-4 which thus includes tertiary leakage data, wherein the processor is configured to:
	Obtain tertiary leakage parameter data based on the primary leakage data (outputs from the sensors i.e., primary leakage data can be processed into tertiary leakage parameter data via the processor ¶ 0220, ln. 13-18, ¶ 0361, ln. 3-6, ¶ 0370, ln. 1-4);
	Detect presence of fluid on the proximal side of the first adhesive layer in a tertiary sensing zone (zone where ring 308 is disposed) based on the tertiary leakage parameter data (tertiary leakage data is output to processor and tertiary leakage parameter data is obtained, processor analyzes tertiary leakage parameter data to determine leak detection ¶ 0361, ln. 1-13), the tertiary sensing zone arranged in a tertiary angle space from the center point of the first adhesive layer  (see fig. 3); and
	in accordance with a detection of presence of fluid in the tertiary sensing zone, transmit a tertiary leakage monitor signal comprising monitor data indicative of presence of fluid in the tertiary sensing zone (¶ 0251, ln. 8-12, ¶ 0324) via the second interface (¶ 0323, ln. 3-5.  
	Regarding claim 3, Seres discloses (fig. 3, 16, 17) wherein to detect presence of fluid on the proximal adhesive layer in a primary sensing zone is based on a primary leakage criteria set based on the primary leakage parameter data (detection of fluid is based on rapid or instantaneous temperature change which is the primary leakage criteria set ¶ 0201), wherein fluid is present in the primary sensing zone if the primary leakage criteria set is satisfied (¶ 0201, ¶ 0327-¶ 0328, see block 1704, 1706 fig. 17). 
	Regarding claim 4, Seres discloses wherein the primary leakage criteria set is based on a primary leakage threshold value (¶ 0201) stored in the memory (¶ 0430, ln. 1-5).
	Regarding claim 5, Seres discloses (fig. 3, 16) wherein to detect presence of fluid on the proximal side of the first adhesive layer in the secondary sensing zone is based on a secondary leakage criteria set based on the secondary leakage data (detection of fluid is based on rapid or instantaneous temperature change which is the secondary leakage criteria set ¶ 0201), wherein fluid is present in the secondary sensing zone if the secondary leakage criteria set is satisfied (¶ 0201, ¶ 0327-¶ 0328, see block 1704, 1706 fig. 17). 
	Regarding claim 6, Seres discloses wherein the secondary leakage criteria set is based on a secondary leakage threshold value (¶ 0201) stored in the memory (¶ 0430, ln. 1-5).
	Regarding claim 7, Seres discloses (fig. 3, 16) wherein to detect presence of fluid on the proximal side of the first adhesive layer in the tertiary sensing zone is based on a tertiary leakage criteria set based on the tertiary leakage data (detection of fluid is based on rapid or instantaneous temperature change which is the tertiary leakage criteria set ¶ 0201), wherein fluid is present in the tertiary sensing zone if the tertiary leakage criteria set is satisfied (¶ 0201, ¶ 0327-¶ 0328, see block 1704, 1706 fig. 17). 
	Regarding claim 8, Seres discloses wherein the tertiary leakage criteria set is based on a tertiary leakage threshold value (¶ 0201) stored in the memory (¶ 0430, ln. 1-5).	Regarding claim 9, Seres discloses (fig. 1B) wherein the second interface comprises a loudspeaker (¶ 0170, ln. 1-4, 9-14) connected to the processor (¶ 0234, ln. 1-3), and wherein the processor is configured to transmit a monitor signal via the loudspeaker (¶ 0170, ln. 1-4, 9-14, ¶ 0234, ln. 1-3). 
	Regarding claim 10, Seres discloses (fig. 1B) wherein the second interface comprises an antenna and a wireless transceiver (¶ 0230, ln. 1-3, ¶ 0234, ln. 1-10), and wherein the processor is configured to transmit a monitor signal as a wireless monitor signal via the antenna and the wireless transceiver (¶ 0170, ln. 1-4, 9-14, ¶ 0234, ln. 1-3).  
Regarding claim 11, Seres discloses (fig. 1B, 3-4, 16, 17) an ostomy system (ostomy monitoring environment 100) comprising an ostomy appliance (ostomy device 102) and a monitor device (hub 122 and user device 130), the ostomy appliance comprising a base plate (ostomy wafer 104), the monitor device comprising:
	A processor (¶ 0229, ln. 4-7);
	A memory (¶ 0229, ln. 4-7);
	A first interface (hub 122) connected to the processor and the memory (¶ 0229, ln. 4-7), the first interface configured for obtaining data from the base plate coupled to the first interface (¶ 0229, ln. 1-4), the data comprising primary leakage data from a primary electrode set (ring 304) of the base plate (data collected from sensors is transmitted to the first interface ¶ 0229, ln. 1-4 which thus includes primary leakage data) and secondary leakage data from a secondary electrode set (ring 306) of the base plate (data collected from sensors is transmitted to the first interface ¶ 0229, ln. 1-4 which thus includes secondary leakage data) (¶ 0251, ln. 1-11, increase in temperature detected by thermistors can correspond with effluent leaking ¶ 0170 and thus provide primary and secondary leakage data); and
	a secondary interface (user device 130) connected to the processor (¶ 0230, ln. 1-3), wherein the processor is configured to:
	obtain primary leakage parameter data based on the primary leakage data (outputs from the sensors i.e., primary leakage data, can be processed into primary leakage parameter data via the processor ¶ 0220, ln. 13-18, ¶ 0361, ln. 3-6, ¶ 0370, ln. 1-4);
	obtain secondary leakage parameter data based on the secondary leakage data (outputs from the sensors i.e., secondary leakage data can be processed into secondary leakage parameter data via the processor ¶ 0220, ln. 13-18, ¶ 0361, ln. 3-6, ¶ 0370, ln. 1-4);
	detect presence of fluid on the proximal side of the first adhesive layer in a primary sensing zone (zone where ring 304 is disposed) based on the primary leakage parameter data (primary leakage data is output to processor and primary leakage parameter data is obtained, processor analyzes primary leakage parameter data to determine leak detection ¶ 0361, ln. 1-13), the primary sensing zone arranged in a primary angle space from the center point of the adhesive layer (see fig. 3);
	detect presence of fluid on the proximal side of the first adhesive layer in a secondary sensing zone (zone where ring 306 is disposed) based on the secondary leakage parameter data (secondary leakage data is output to processor and secondary leakage parameter data is obtained, processor analyzes secondary leakage parameter data to determine leak detection ¶ 0361, ln. 1-13), the secondary sensing zone being separate from the primary sensing zone and arranged in a secondary angle space from the center point of the first adhesive layer (see fig. 3);
	in accordance with a detection of presence of fluid in the primary sensing zone, transmit a primary leakage monitor signal comprising monitor data indicative of presence of fluid in the primary sensing zone (¶ 0251, ln. 8-12, ¶ 0324) via the second interface (¶ 0323, ln. 3-5); and
	in accordance with a detection of fluid in the secondary sensing zone, transmit a secondary leakage monitor signal comprising monitor data indicative of presence of fluid in the secondary sensing zone (¶ 0251, ln. 8-12) via the second interface (¶ 323, ln. 3-5).  
	Seres fails to disclose in the embodiment described above that the primary leakage data is indicative of resistance between a first electrode pair of the primary electrode set; and the second leakage data is indicative of resistance between a second electrode pair of the secondary electrode set. 
However, Seres discloses (fig. 2) an embodiment comprising an electrode pair (sensor 204 disposed on the neck 214 and a sensor 202) (¶ 0243, ln. 1-8) wherein a comparison of the temperature between one of the electrodes of the pair and the other electrode of the pair is indicative of a leak (¶ 0243, ln. 11-13). Seres further discloses that the sensors may sense resistance (sensors may be thermistors ¶ 0214, ln. 1-5). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first embodiment of Seres with the second embodiment of Seres such that the primary leakage data is indicative of resistance between a first electrode pair of the primary electrode set; and the second leakage data is indicative of resistance between a second electrode pair of the secondary electrode set as such data can determine the presence of leakage (¶ 0243, ln. 1-13).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11 have been considered but are moot because the new ground of rejection does not rely on the same interpretation of Seres applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. An additional embodiment of Seres is relied upon to teach “the primary leakage data is indicative of resistance between a first electrode pair of the primary electrode set; and the secondary leakage data is indicative of resistance between the second electrode pair of the secondary electrode set” recited by amended claim 1. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEAGAN NGO whose telephone number is (571)270-1586. The examiner can normally be reached Monday - Friday 7:00 am - 4:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571) 272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEAGAN NGO/Examiner, Art Unit 3781                                                                                                                                                                                                        /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781